UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark one) þ ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended March 31, 2014 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-18235 ELDORADO ARTESIAN SPRINGS, INC. (Exact name of registrant as specified in its charter) Colorado 84-0907853 (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification No.) 1783 Dogwood Street Louisville, Colorado (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code: (303) 499-1316 Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, par value $.001 per share (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yeso Noþ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act. Yeso Noþ Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months, and (2) has been subject to such filing requirements for the past 90 days. YesþNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesþNoo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filero Acceleratedfilero Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNoþ State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter: $2,369,536. As of June 27, 2014, the Issuer had a total of 6,036,091 shares of common stock, $.001 par value, outstanding. DOCUMENTS INCORPORATED BY REFERENCE Portions of the Company’s definitive proxy statement for the 2014 Annual Meeting of Stockholders, expected to be held in September 2014, are incorporated by reference into Part III of this Form 10-K. TABLE OF CONTENTS Page PART I Item 1. Business 3 Item 1A. Risk Factors 6 Item 1B. Unresolved Staff Comments 6 Item 2. Properties 7 Item 3. Legal Proceedings 7 Item 4. Mine Safety Disclosures 7 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuers Purchases of Equity Securities 8 Item 6. Selected Financial Data 8 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 8 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 13 Item 8. Financial Statements and Supplementary Data 13 Item 9. Change In and Disagreements with Accountants on Accounting and Financial Disclosure 14 Item 9A. Controls and Procedures 14 Item 9B. Other Information 15 PART III Item 10. Directors, Executive Officers and Corporate Governance 16 Item 11. Executive Compensation 16 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 16 Item 13. Certain Relationships and Related Transactions, and Director Independence 16 Item 14. Principal Accountant Fees and Services 16 PART IV Item 15. Exhibits and Financial Statement Schedules 17 2 PART I Introductory Note. Cautionary Statement Regarding Forward-Looking Information and Risk Factors Certain statements made in this Annual Report on Form 10-K are “forward-looking statements” (within the meaning of the Private Securities Litigation Reform Act of 1995) regarding the plans and objectives of management for future operations. Such statements involve known and unknown risks, uncertainties and other factors that may cause actual results, performance or achievements of Eldorado to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements. The forward-looking statements included herein are based on current expectations that involve numerous risks and uncertainties. Eldorado’s plans and objectives are based, in part, on assumptions involving the continued expansion of business. Assumptions relating to the foregoing involve judgments with respect to, among other things, future economic, competitive and market conditions, availability of debt and equity financing, ability to purchase additional water rights, interest rate fluctuations, labor and marketing costs, operating costs, packaging costs, competition, legal claims and future business decisions, all of which are difficult or impossible to predict accurately and many of which are beyond the control of Eldorado. Although Eldorado believes that its assumptions underlying the forward-looking statements are reasonable, any of the assumptions could prove inaccurate. In light of the significant uncertainties inherent in the forward-looking statements included herein, the inclusion of such information should not be regarded as a representation by Eldorado or any other person that the objectives and plans of Eldorado will be achieved. We undertake no obligation to revise or update publicly any forward-looking statements for any reason. All references in this report to “Company,” “we,” “us,” “our,” or “Eldorado” refer to Eldorado Artesian Springs, Inc. ITEM 1. BUSINESS. The Company bottles, markets and distributes natural spring water under the Eldorado Artesian Spring Water brand. The Company also markets and distributes organic vitamin charged spring water under the Eldorado Artesian Spring Water brand. The Company distributes to businesses, homes and offices using its own trucks for distribution primarily in Colorado. The Company also distributes directly to regional warehouses for major grocery store chains and distribution companies. Industry Background Bottled water is perceived by many consumers as being a healthy, natural beverage, and this perception has driven demand for this product among many consumers. Recently, reports have been released that show that many water systems in America are contaminated with the residual waste of pharmaceutical drugs, caffeine, steroids and countless other chemicals that are nearly impossible for the municipal treatment systems today to eliminate from the water supply. Further fuel to the water market was provided by the rising health consciousness of people in general, as they have turned away from high caloric and alcoholic beverages in favor of products that are perceived as natural and beneficial. Bottles used for the smaller packaging, typically in sizes 1.5 liters and smaller, are made of polyethylene terephtalate (PET), a premium clear plastic. These bottles are commonly referred to in the beverage industry as PET bottles. The PET market has been driven by manufacturers who sell their water in smaller, more portable sizes, which are sold at retail and intended to fit the active lifestyles of bottled water consumers. The PET category has been the driving force behind the explosive growth in bottled water consumption. It is the most competitive market, dominated by four of the largest food and beverage companies in the world. While much of the bottled water market is still highly fragmented and controlled by local brands, consolidation is rapidly occurring, as four companies have come to dominate much of the market. Larger multi-national companies have been active in acquisitions of smaller more regional bottled water companies. Coca-Cola (Dasani) and PepsiCo (Aquafina) have both been successful in producing and marketing their own brands, creating much competition for the smaller regional producers that typically have higher costs of production and distribution. Company Background The primary business of the Company is the bottling and sale of spring water from springs located in Eldorado Springs, Colorado on property owned by the Company.In addition to real property, the wells and springs thereon, and water rights, the Company owns a bottling plant in Louisville, Colorado (including a building and bottling equipment), associated containers and equipment, resort buildings, a residential home, and an outdoor swimming pool which are located on the property in Eldorado Springs, Colorado. 3 The Company began operations by delivering 5 gallon bottles and renting equipment to homes and offices as well as delivering 1 gallon bottles to retailers. In 1994, the Company introduced the 1.5 liter bottle, which was followed, in 1995, with the 1.0 liter, 0.5 liter and 24 ounce bottles. The Company bottles the same natural spring water that emanates from the source in Eldorado Springs, Colorado. The Company also utilizes additional high speed bottling equipment that is utilized at the Louisville warehouse. By utilizing high speed equipment, and the additional warehouse, bottling and office space, the Company has been able to realize benefits in increased bottling speeds as well as efficiencies in transporting and storing raw materials and finished goods. The Company has reacted to consumer demands by adding additional products to its service and delivery operations. In order to handle competition from other companies, the Company added filtration products in July 2003. Currently, the Company services approximately 900 filter accounts. In October 2005, the Company added coffee products and coffee equipment as products to be delivered off of existing route vehicles. The coffee is provided by Green Mountain Coffee Roasters utilizing their various coffee brands to be delivered by our employees. Coffee has been integrated into the Company’s current distribution channel and is a product that is counter-seasonal to water. The Company obtained the initial customers utilizing leads from the existing account base as well as new customers from sales personnel. The Company expects to continue to grow the coffee sector of the business. In September 2007, the Company introduced a line of Organic Vitamin Charged spring water. The beverage industry has been influenced by the Enhanced segment of the beverage market. The Company believes the Organic Vitamin Charged spring water will compete based on the organic ingredients, superior taste and brand recognition in the Colorado area where we currently distribute our water products. The Company continues to try and grow the distribution of this product off of existing delivery vehicles as well as through other independent distribution companies. Water Source and Bottling When we purchased the Eldorado Springs property in 1983, included in the purchase of the real estate were certain water rights that had been decreed for the water sources located on the property. We have the right to beneficially use the water derived from the sources of water that are the subject of the decreed water rights, unless there is a call being made downstream from our location by a water right that is senior to ours. A senior water right would be obtained by those that applied water to a beneficial use prior to the uses associated with our water sources. Because the Eldorado Springs area was not developed until the early 1900’s, there are many senior water rights that could place a call on the stream and, unless we have a recognized replacement source of water or a decreed augmentation plan (“Augmentation Plan”), we would be forced to stop using the water from our sources. Because demand for our spring water exists on a year round basis, we require a replacement water source that can be delivered to the stream at any time during the year. Since the drought of 2002, we purchased shares of stock of Farmers Reservoir and Irrigation Company (“FRICO”), entitling us to use a pro rata portion of the water belonging to FRICO as operated pursuant to state regulations that govern what are known as Mutual Ditch Companies. The Marshall reservoir is located in close proximity to our water sources in Eldorado Springs and because the water is stored, it can be released upon demand to meet our obligations. The water represented by our shares in the FRICO system had been historically used for irrigating croplands. This meant that, in addition to obtaining a decreed Augmentation Plan from the Colorado Water Court, we had to obtain a change of use decree in order to use the water for replacing our withdrawals as part of the Augmentation Plan. The Water Court of the State of Colorado entered a Decree on April 16, 2013 approving the change in water rights and the terms and conditions of our Augmentation Plan, subject to the retained jurisdiction clauses normally associated with such actions. The Decree allows us to use the water represented by our FRICO shares as augmentation water to replace our out-of-priority withdrawals from our springs and other sources. It also established the conditions under which we can add other sources of water to the Augmentation Plan for use as additional replacement water. It is possible that our ability to withdraw water from our springs in a particular year may be limited if the water associated with our FRICO shares under drought conditions is not sufficient to meet all of our replacement requirements. Because drought is an ever present possibility in our location, we plan to continue to seek additional sources of replacement and augmentation water to add to our Augmentation Plan. 4 Products The Company is principally in the business of selling bottled artesian spring water.Sales of the Company's water have historically been made by selling five gallon and three gallon bottles of water directly to homes and businesses, retail grocery stores and distributors located in Colorado. The Company also sells its water at wholesale to retail food stores (grocery chains), by packaging the water into smaller, more convenient sizes which are suitable for retail distribution. The Company rents coolers to customers to dispense the bottled water. The Company also rents and sells filtration equipment to customers for home and office accounts. The Company added coffee and coffee equipment to its product mix delivered to customers from route delivery vehicles. The coffee is packaged by Green Mountain Coffee Roasters and is delivered by the Company’s employees. The Company’s water bottling operation accounted for approximately 98% of the Company’s revenues for the fiscal year ended March 31, 2014. The Company added a line of organic vitamin charged spring water to the product line and those products were available for distribution in September 2007. Additionally, in Eldorado Springs, the Company owns and operates a resort on its property during the summer months and rents a single-family home. Sales and Distribution Home/Commercial Delivery Business Direct delivery of bottled water to homes and businesses has historically been the focus of the Company’s business. The Company’s bottled water delivery business primarily consists of the sale of five gallon and three gallon containers of water to customers who lease water dispensers from the Company.The Company delivers these bottles directly to customers using trucks owned or leased by the Company.The Company’s delivery sales are made primarily in the Denver/Boulder, Colorado metropolitan area (but also in selected other cities along the front range). As of March 31, 2014, the Company had approximately 16,500 active delivery accounts, and the delivery business currently accounts for roughly 58% of the Company's revenues. Of the five and three gallon accounts, approximately 50% were home accounts and 50% were commercial accounts. One Gallon and PET Packaging/Retail Distribution Business The one gallon case products and PET case products business consists principally of the wholesale distribution of the Company’s case products to grocery store chains with operations primarily in Colorado.The Company uses its own trucks to deliver its case products to grocery customers’ warehouses in the Denver metropolitan area.From there, the water is shipped to customers’ grocery stores throughout Colorado.In addition, because some of the grocery customers’ warehouse distribution extends beyond the State of Colorado, the Company receives some distribution at these customers’ grocery stores located in New Mexico, Wyoming, Kansas, Utah, Oklahoma and Texas. Marketing The Company focuses on three major areas in marketing its products: five gallon and three gallon sales, small package products (.5 liter, 1 liter, 24 ounce, 1.5 liter and 1 gallon cases), and brand name recognition. The five gallon and three gallon products are primarily sold through the acquisition of new accounts attracted by personal sales representatives at local events strategically located throughout the area. The efforts of the staff are augmented by internet marketing, the Company’s website, radio, and occasional television advertisements and by product donation to local events. The smaller packages and the organic vitamin charged spring water, which are sold principally through retail chain stores, are effectively marketed by using point of purchase inducements to gain new trial customers, usually in the form of discounts in price in conjunction with signage. The Company attempts to build brand name awareness by sponsoring or participating in many local events. The Company has been a sponsor of many races and events including the Bolder Boulder 10K race, the Eldorado Springs Cancer Research Run, the Taste of Colorado and many other local events. 5 Supplies Water bottled by the Company comes from springs located on the Company's property in Eldorado Springs, Colorado which have been flowing for many years.While the Company could lose rights to the spring water, the Company does not foresee any disruption in the flow of the spring water. The Company currently sources all of its raw materials from outside vendors. Suppliers of the bottles have experienced seasonal shortages resulting from resin shortages. Changes in the supply of the bottles can affect the prices. The Company tries to mitigate possible shortages by maintaining sufficient inventory safety stocks so as not to interrupt production. Seasonality Sales tend to be mildly seasonal in the bottled water business. A ten to fifteen percent differential in sales is normally experienced between the peak summer months from May to September and the low winter months from November to March. As a result, revenues tend to be highest in the Company’s first and second fiscal quarters, and somewhat lower in the third and fourth fiscal quarters. Competition The bottled water industry has numerous competitors.Generally, the industry is made up of a few large companies (who own multiple brands), smaller companies whose products are distributed only on a regional or local basis and some private label brands. The Company's competitors include more diversified corporations having substantially greater assets and larger sales organizations than the Company, as well as other small firms. The Company's competitors in the local Denver/Boulder area for home and office delivery include Deep Rock and Sierra Springs. The Company also competes in the retail area for the smaller PET packages, one gallon packages and the organic vitamin charged spring water with products including Aquafina, Arrowhead, Evian, Deep Rock, Dasani, Vitamin Water, Propel, Snapple and various private label brands.The Company is a smaller regional company compared to the competitors as most of the Company’s products are sold in Colorado. The Company competes on the basis of product quality, customer service, and price.The Company believes that the products' superior taste, competitive pricing and attractive packaging are significant factors in maintaining the Company's competitive position. Government Regulation The Company's bottling operations are subject to regulation by the U.S. Food and Drug Administration and the Colorado Department of Public Health and Environment Consumer Protection Division. Weekly product and source bacteriological tests are required, and annual inspections are performed. The Company is also subject to regulation under the Colorado Primary Drinking Water Regulations and the United States Safe Drinking Water Act.These regulations pertain to the operation of the water utility system owned by the Company that services the town of Eldorado Springs.These regulations are administered by the State of Colorado Health Department Drinking Water Division and regular periodic testing is required for this operation. The Company operates a swimming pool that is also subject to regulation by the State of Colorado.These regulations are administered by the Boulder County Health Department and require periodic daily testing and agency inspections. It is the Company's understanding that it is in compliance with these regulations as communicated by representatives of the responsible local agencies. Compliance with the standards and regulations above do not require material expenditures. Employees As of March 31, 2014, the Company had 75 full-time employees. During the summer months, the Company employs approximately 14 seasonal employees for the operation of the pool. ITEM 1A. RISK FACTORS. As a smaller reporting company, this item is not required. ITEM 1B. UNRESOLVED STAFF COMMENTS. None. 6 ITEM 2. PROPERTIES. The Company owns property in two locations. Eldorado Springs, Colorado The Company owns approximately 42 acres of land in Eldorado Springs, Colorado.The buildings owned by the Company at this location total approximately 12,000 square feet. The Company uses this warehouse space for the fill station for the spring water as well as for storage of products from time to time. The Company also continues to use office space next to the warehouse. As part of the property in Eldorado Springs, the Company owns the wells and springs thereon and certain water rights.The Company owns an outdoor swimming pool that is operated during the summer months. Virtually all of the Company's property in Eldorado Springs is pledged as collateral on Company loan balances. Louisville, Colorado In August 2001, the Company purchased a new facility in Louisville, Colorado located approximately 10 miles from Eldorado Springs.This facility is approximately 40,000 square feet. The Company utilizes approximately 9,000 square feet for office space for its corporate headquarters. The facility also serves as the bottling facility and warehouse space for raw and finished materials. The building sits on 6.6 acres owned by the Company. The facility is financed through traditional bank financing. ITEM 3. LEGAL PROCEEDINGS. There are no material pending legal proceedings to which the Company is a party or to which any of its properties are subject. ITEM 4. Mine Safety Disclosures Not applicable. 7 PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. Market Price of Common Stock The Company’s common stock is traded in the over-the-counter market on the Nasdaq’s OTC Bulletin Board (“OTCBB”) under the symbol “ELDO.”Corporate Stock Transfer is the Company’s transfer agent and registrar, and is able to respond to inquiries from stockholders on its website: www.corporatestock.com or at its mailing address: 3200 Cherry Creek Drive South, Suite #430, Denver, CO 80209. The quotations presented below reflect inter-dealer prices, without retail mark-up, mark-down or commissions and may not necessarily represent actual transactions. The following table sets forth, for the periods shown, high and low sales prices of our common stock, as quoted by the OTCBB: Fiscal Year 2014 High Low Fourth Quarter through March 31, 2014 $ $ Third Quarter through December 31, 2013 $ $ Second Quarter through September 30, 2013 $ $ First Quarter through June 30, 2013 $ $ Fiscal Year 2013 High Low Fourth Quarter through March 31, 2013 $ $ Third Quarter through December 31, 2012 $ $ Second Quarter through September 30, 2012 $ $ First Quarter through June 30, 2012 $ $ The last price at which the Company’s common stock was sold was $1.20 on June 26, 2014. Holders The Company had 141 record owners of its common stock as of June 26, 2014. Dividends No dividends have been declared or paid to date on the Company's common stock, and the Company does not anticipate paying dividends in the foreseeable future. The Company follows a policy of cash preservation for future use in the business. Recent Sales of Unregistered Securities During the year ended March 31, 2014, we did not have any sales of securities in transactions that were not registered under the Securities Act of 1933, as amended, that have not been reported in a Form 8-K or Form 10-Q. ITEM 6. SELECTED FINANCIAL DATA As a smaller reporting company, this item is not required. ITEM 7. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. The following Management’s Discussion and Analysis (MD&A) is intended to help the reader understand our Company. The MD&A should be read in conjunction with our consolidated financial statements and accompanying notes. The MD&A includes the following sections: ● Forward Looking Statements ● Business Overview ● Results of Operations – Year Ended March 31, 2014 Compared to Year Ended March 31, 2013 ● Liquidity and Capital Resources ● Contractual Obligations and Commitments ● Impact of Inflation ● Recently Issued Accounting Pronouncements 8 Forward Looking Statements This filing contains certain forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934, and the Company intends that such forward-looking statements be subject to the safe harbors created thereby. These forward-looking statements include the plans and objectives of management for future operations, including plans and objectives relating to services offered by and future economic performance of the Company. The forward-looking statements included herein are based on current expectations that involve a number of risks and uncertainties that might adversely affect the Company’s operating results in the future in a material way. Such risks and uncertainties include but are not limited to the following: availability of debt and equity financing, ability to purchase additional water rights, interest rate fluctuations, effects of regional economic and market conditions, labor and marketing costs, operating costs, packaging costs, intensity of competition and legal claims. Business Overview Eldorado Artesian Springs, Inc. is a Colorado based company that is primarily involved in the bottling and marketing of natural artesian spring water. The spring is located in the foothills of the Colorado Rocky Mountains and is surrounded by thousands of acres of state and city park land. The water rises up through many layers of sandstone under its own artesian pressure. Currently, the Company’s operations consist of its home/commercial delivery business (5 and 3 gallon bottles) and its one gallon and PET (polyethylene terephtalate, a premium clear plastic container) consumer business. The Company also has an organic vitamin charged spring water that is distributed locally off of the Company’s vehicles as well as to regional distribution facilities. The Company’s business includes the sales and rental of filtration and coffee dispensing equipment as well as the sale of coffee. During the summer months, the Company owns and operates a public swimming pool on its property and rents a single-family home on the property year round. The Company’s headquarters and bottling facility consists of a total of approximately 40,000 square feet in Louisville, Colorado. The water is transported to the facility in stainless steel tanker trucks. Once at the bottling plant, the water is then transferred into stainless steel holding tanks until it is used for bottling. Results of Operations Performance Overview – Recent Trends For the fiscal year ended March 31, 2014, the Company reported an increase in overall revenue of 15.1%. The increase in revenue was primarily due to overall increase in unit volumes across all categories. The number of home and office accounts increased for the fiscal year ended March 31, 2014 and the total units for many products increased to the retail establishments. The Company continues to utilize advertising and promotional budgets to help promote various products. The Company has been pursuing ways to offer more sizes of the products off of our own delivery vehicles to increase sales to existing customers. Overall operating expenses increased 10.4% for the year ended March 31, 2014 as compared to the same period ended March 31, 2013. Operating expenses decreased from 68.3% of sales for the fiscal year ended March 31, 2013 to 65.5% of sales for the fiscal year ended March 31, 2014. The Company believes that we are in a position to continue to grow in the markets we presently service by offering additional products and utilizing advertising and promotional budgets for promoting the products.We will continue to pursue additional business in new and emerging markets.In addition, we continue to look for ways to decrease operating costs in order to maintain profitability in the future. 9 Year Ended March 31, 2014 Compared to Year Ended March 31, 2013 Sales Sales for the year ended March 31, 2014 were $11,363,297 compared to $9,875,000 for the same period ended March31, 2013, an increase of 15.1%. Sales of the products used in the delivery to homes and offices which include 5 and 3 gallons bottles as well as the rental of dispenser units were 55.4% of sales and increased from $5,664,496 for fiscal year 2013 to $6,293,983 for fiscal year 2014, an increase of $629,487 or 11.1%. Total units of 5 and 3 gallon products increased 9.1% from the fiscal year ended March 31, 2013 to the fiscal year ended March 31, 2014 while the average selling price increased 2.8%. Total revenues for equipment rentals increased 21% from $458,182 for the fiscal year ended March 31, 2013 to $554,321 for the fiscal year ended March 31, 2014. The Company plans to continue to look for additional products to distribute to existing and new customers to increase sales off of existing route vehicles. The Company offers purified drinking water in the 5 gallon bottles for delivery off of existing route vehicles as a lower cost alternative for customers. The Company increased filter rental and sales from $241,627 in fiscal year 2013 to $282,630 in fiscal year 2014, an increase of $41,003 or 17%. Consumers looking for ways to decrease expenses are substituting filtration units for the 5 and 3 gallon products. The Company also sells coffee and coffee equipment from our existing route vehicles. Sales for coffee, coffee equipment and accessories increased from $258,394 for the fiscal year ended March 31, 2013 to $318,160 for the fiscal year ended March 31, 2014. Sales of the Company’s PET products (.5 liter to 1.5 liter sizes), including private label products, represented 17.3% of sales for fiscal year 2014 and 17.6% of sales for fiscal year 2013 or $1,967,807 and $1,737,713, respectively. This represented an increase of 13.2%. The Company’s gallon size products were 17.6% of sales or $2,001,624 in fiscal year 2014 compared to 15.1% of sales or $1,490,169 in fiscal year 2013, an increase of 34.3%. The Company distributes an organic vitamin charged spring water off of existing route vehicles as well as through major distributors throughout Colorado and in portions of surrounding states. Total gross sales for the organic vitamin charge spring water were $154,046 for the fiscal year 2014 compared to $140,443 for the fiscal year 2013. Gross Profit/Cost of Goods Sold Cost of goods sold for fiscal year 2014 were $2,861,679, or 25.2% of sales, compared to $2,382,806, or 24.1% of sales for fiscal year 2013. Gross profit increased from $7,492,194 or 75.9% of sales for fiscal year 2013 to $8,501,617 or 74.8% of sales for fiscal year 2014. Overall, gross profit increased 13.5% from the fiscal year ended March 31, 2013. Cost of goods sold for the home and office products were $411,563, or 6.5% of 5 and 3 gallon sales for fiscal year 2014, compared to $375,787, or 6.6% of 5 and 3 gallon sales for fiscal year 2013. Cost of goods sold for the Eldorado brand 1 gallon products were $981,910, or 49.1% of 1 gallon sales for fiscal year 2014, compared to $719,620, or 48.3% of 1 gallon sales for fiscal year 2013. Cost of goods sold for the PET products were $966,151, or 49.1% of sales for fiscal year 2014, compared to $857,151, or 49.3% of sales for fiscal year 2013. Operating Expenses Total operating expenses increased to $7,439,316 in fiscal year 2014 from $6,740,602 in fiscal year 2013, an increase of $698,714 or 10.4%. Of the total operating expenses, salaries and related expenses increased to $3,679,471 in fiscal year 2014, or 32.4% of sales, from $3,422,318 in fiscal year 2013, or 34.7% of sales. The increase in salaries and related expenses is due to the increase in overall revenues for the fiscal year 2014. Administrative and general expenses increased 18.1% to $2,017,330 for fiscal year 2014 as compared to $1,707,923 for fiscal year 2013.The increase was due in part to the cost of implementing a new CRM system. The Company also had additional costs related to professional fees related to water rights negotiations. Delivery expenses increased from $876,644 for fiscal year 2013 to $975,805 for fiscal year 2014, an increase of 11.3%. Truck maintenance and leased equipment fees increased over the previous fiscal year as the Company entered into agreements for additional vehicles and had repair costs for damage to the leased vehicles that were taken out of service. 10 Advertising and promotion expenses increased 14.8% for fiscal year 2014 compared to fiscal year 2013.Advertising and promotion expenses were 2.2% of sales for both fiscal year 2014 and 2013. Depreciation and amortization increased less than 1% for fiscal year 2014 as compared to fiscal year 2013. Depreciation and amortization was 4.5% of sales for fiscal year 2014 and 5.2% of sales for 2013. Interest, Taxes, Other Income and Other Expenses Interest expense for the year ended March 31, 2014 decreased 6.1% to $239,826 as compared to $255,333 for the year ended March 31, 2013 due to the refinancing of the outstanding debt. For the fiscal year ended March 31, 2013, the Company recorded net income tax benefit of $13,406 against our pretax income of $498,508 and released the valuation allowance. For the fiscal year ended March 31, 2014, the Company recorded income tax expense of $320,051 against our pretax book income of $824,518, a 38.9% effective tax rate. The Company had net income after taxes of $504,467 in fiscal year 2014 compared to net income of $511,914 for fiscal year 2013. Liquidity and Capital Resources Trade accounts receivable for the year ended March 31, 2014 were 31.2% more than at year ended March 31, 2013.This partially resulted from the increase in overall revenue. Days sales outstanding was approximately 42 days at March 31, 2014 and 37 days at March 31, 2013.In February 2014, the Company implemented a new customer relations management (CRM) system. During the implementation there was a delay in billing the customers which resulted in an increase in the accounts receivable balance as of March 31, 2014. The Company expects billing schedules to return to normal resulting in days sales outstanding returning to previous levels. Cash flows from operating activities had a net inflow of $876,406 for fiscal year 2014. The cash provided by operating activities represents a decrease of $160,661 from fiscal year 2013. The largest reconciling item between net income and net cash flow from operations was the $514,170 of depreciation and amortization.The change in operating activities is mainly attributed to increases in accounts receivable and offset by increases in accounts payable. The Company anticipates that cash flow from operations will be available to fund existing obligations for expected cash requirements over the next year. Cash flows from investing activities resulted in a net outflow of $471,289 for fiscal year 2014 as compared to net outflow of $272,846 for fiscal year 2013, an increase of 72.7%.This increase represents expenditures on equipment for additional electric water coolers, filtration equipment and coffee dispensing equipment that are rented to delivery customers. Additionally, the Company purchased a new CRM system that is utilized throughout the Company and was implemented in February 2014. Cash flows from financing activities resulted in a net outflow of $211,204 for fiscal year 2014 as compared to net outflow of $533,758 for fiscal year 2013, a decrease of $322,554.This decrease was attributable to decreases in payments on line of credit offset by increases on payments of long-term debt and capital leases. The Company’s cash balance at March 31, 2014 increased to $674,459 by a net amount of $193,913 from $480,546 at March 31, 2013. The Company has a line of credit with ANB Bank in the amount of $750,000. As of March 31, 2014, the Company did not have a balance on the line of credit. The line of credit is subject to certain borrowing base requirements, requires monthly interest payments calculated at Prime plus 1% with a minimum rate of 5.5%. The borrowing base was $750,000 as of March 31, 2014. The line includes certain reporting and financial covenants, is cross-collateralized by accounts receivable and inventory and is guaranteed by two company executives who are also directors of the Company and one other director of the Company. The line has a maturity date of December 27, 2014. On February 2, 2012, the Company refinanced debt that was due within the next 12 months and had previously been classified as current debt.The Company entered into a Commercial Loan Agreement with ANB Bank under which it received proceeds of $2,815,892, which were used to pay off a prior note secured by the Company’s property in Louisville, Colorado. On December 11, 2013, the Company and ANB Bank amended the Commercial Loan Agreement to reduce the fixed interest rate from 5.5% to 5.0%. The loan is now payable at a rate of approximately $17,700 per month, which includes principal and interest.A single “balloon payment” of the entire unpaid balance of principal and interest will be due on February2,2022. 11 Also on February 2, 2012, the Company entered into a second Commercial Loan Agreement (the “Second ANB Loan Agreement”) with ANB Bank, which was intended to be in place for a short period while we obtained the loan from the Small Business Administration (“SBA”) described below.Under the Second ANB Loan Agreement, the Company received proceeds of $1,415,216, which were used to pay off a prior note on the Company’s property in Eldorado Springs, Colorado.On April 11, 2012, the Company received proceeds of $1,457,000 from the SBA and used such proceeds to pay off the loan made under the Second ANB Loan Agreement. The SBA loan bears interest at a fixed rate of 4.951% for its full 20 year term and is payable at a rate of $10,089 per month until maturity on April 1, 2032. The above loans are secured by substantially all of the assets of the Company, including the real estate in Eldorado Springs and Louisville, Colorado. The loan agreements specify events of default customary to facilities of their type, including any non-payment of principal, interest or other amounts, misrepresentation of representations and warranties, violation of covenants, certain events of bankruptcy or insolvency, certain material judgments, seizure of assets, or other material adverse changes. Upon the occurrence of an event of default, the payments by the Company of all of its outstanding obligations may be accelerated, and the commitments under the loan agreements may be terminated by the respective lender. The loans are guaranteed by two Company executives who are also directors of the Company and one other director of the Company. The loan agreements also include certain performance and reporting covenants. Contractual Obligations and Commitments The following table sets forth our contractual commitments as of March 31, 2014: Fiscal Year End Long-Term Debt andCapital Leases Operating Lease Total $ $ $ Thereafter Total $ $ $ Please refer to notes 4, 5, 7 and 8 in the Consolidated Financial Statements for more information regarding the Company’s future cash commitments. Impact of Inflation The Company believes that the results are not dependent upon moderate changes in inflation rates. Recently Issued Accounting Pronouncements The Company continually assesses any new accounting pronouncements to determine their applicability to the Company. Where it is determined that a new accounting pronouncement affects the Company’s financial reporting, the Company undertakes a study to determine the consequence of the change to its financial statements and assures that there are proper controls in place to ascertain that the Company’s financials properly reflect the change. New pronouncements assessed by the Company recently are discussed below: 12 In July 2013, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) No. 2013-11,Income Taxes (Topic 740)amending guidance on the financial statement presentation of an unrecognized tax benefit when a net operating loss carryforward, similar tax loss, or tax credit carryforward exists. The guidance requires an unrecognized tax benefit, or a portion of an unrecognized tax benefit, to be presented as a reduction of a deferred tax asset when a net operating loss carryforward, similar tax loss, or tax credit carryforward exists, with certain exceptions. This accounting guidance is effective prospectively for the Company beginning in the first quarter of fiscal year 2015, with early adoption permitted. While the Company is currently evaluating the impact, its adoption is not expected to have a material impact on the Company’s consolidated financial statements. In July 2013, the FASB issued ASU No. 2013-10,Derivatives and Hedging (Topic 815) permitting entities to designate the Fed Funds Effective Swap Rate as a U.S. benchmark interest rate for hedge accounting purposes. Prior to the issuance of this guidance, only interest rates on direct treasury obligations of the U.S. government and the LIBOR swap rate were considered benchmark interest rates in the U.S. This guidance is effective immediately and can be applied prospectively for qualifying new or redesignated hedging relationships entered into on or after July 17, 2013. Currently, the Company does not use the Fed Funds Effective Swap Rate as a benchmark interest rate, but may in the future. ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK As a smaller reporting company, this item is not required. ITEM 8.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA The financial statements of the Company, including the notes thereto, and the report of the independent registered public accounting firm, are included in this Annual Report and begin on page F-1. 13 Table of Contents Page Report of Independent Registered Public Accounting Firm F-1 Financial Statements Balance Sheets F-2 Statements of Operations F-3 Statement of Changes in Stockholders' Equity F-4 Statements of Cash Flows F-5 Notes to Financial Statements F-6 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors and Stockholders Eldorado Artesian Springs, Inc. Louisville, Colorado We have audited the accompanying balance sheets of Eldorado Artesian Springs, Inc. (“the Company”) as of March 31, 2014 and 2013 and the related statements of operations, changes in stockholders' equity and cash flows for the years then ended.These financial statements are the responsibility of the Company's management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Eldorado Artesian Springs, Inc. as of March 31, 2014 and 2013, and the results of its operations and its cash flows for the years then ended in conformity with accounting principles generally accepted in the United States of America. EKS&H, LLLP June 27, 2014 Boulder, Colorado F-1 Balance Sheets March 31, March 31, Assets Current assets Cash $ $ Accounts receivable - trade, net Inventories Income tax receivable - Prepaid expenses and other Deferred tax asset Total current assets Non-current assets Property, plant and equipment, net Investments Water rights, net Deposits Other, net Total non-current assets Total assets $ $ Liabilities and Stockholders' Equity Current liabilities Accounts payable $ $ Accrued expenses Income taxes payable - Customer deposits Current portion of capital lease obligations Current portion of long-term debt Total current liabilities Non-current liabilities Deferred tax liability Capital lease obligations, less current portion Long-term debt, less current portion Total non-current liabilities Total liabilities Commitments and contingencies Stockholders' equity Preferred stock, par value $.001 per share; 10,000,000 shares authorized; 0shares issued and outstanding - - Common stock, par value $.001 per share; 50,000,000 shares authorized; 6,036,091 issued and outstanding Additional paid-in capital Retained Earnings (Accumulated deficit) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See notes to financial statements F-2 Statements of Operations For the Years Ended March 31, Revenues Water and related, net $ $ Resort operations Total revenues Cost of goods sold Gross profit Operating expenses Salaries and related expenses Administrative and general Delivery Advertising and promotions Depreciation and amortization Total operating expenses Income from operations Other income (expense) Interest income Interest expense ) ) Total other expense ) ) Income before income taxes Income tax (expense)benefit Current ) ) Deferred ) Total income tax (expense)benefit ) Net income available to common shareholders $ $ Basic common shares outstanding Basic income per common share $ $ Diluted weighted average common shares outstanding Diluted income per common share $ $ See notes to financial statements F-3 Statement of Changes in Stockholders' Equity For the Years Ended March 31, 2014 and 2013 (Accumulated Deficit) Total Common Stock Additional Retained Stockholders’ Shares Amount Paid-in Capital Earnings Equity Balance - March 31, 2012 $ $ $ ) $ Stock options issued to employees - - - Net income - - - Balance - March 31, 2013 $ $ $ ) $ Net income - - - Balance - March 31, 2014 $ See notes to financial statements F-4 Statements of Cash Flows For the Years Ended March 31, Cash flows from operating activities Net income $ $ Adjustments to reconcile net loss to net cash provided by operating activities Depreciation and amortization Deferred income taxes ) Stock based compensation - Changes in assets and liabilities Accounts receivable ) ) Inventories ) Prepaid expenses and other Deposits - - Accounts payable Accrued expenses ) Income taxes ) Customer deposits Net cash provided by operating activities Cash flows from investing activities Purchases of property and equipment ) ) Net cash used in investing activities ) ) Cash flows from financing activities Payments on line of credit - ) Payments on long-term debt and capital leases ) ) Borrowings on long-term obligations Net cash used in financing activities ) ) Net increase in cash Cash – beginning of year Cash - end of year $ $ Supplemental disclosure of cash flow information Cash paid during the year for interest was $239,826 (2014) and $255,333 (2013). Cash paid during the year for income taxes was $292,000 (2014) and $0 (2013). The Company acquired $234,975 (2014) and $101,062 (2013) in equipment through capital leases. In May 2012, the Company obtained an SBA loan in the amount of $1,457,000 of which $1,415,216 was used to pay off a short term note with a bank and $41,784 represents loan fees which is included in other long term assets in the accompanied balance sheet. See notes to financial statements F-5 Note 1 - Description of Business and Summary of Significant Accounting Policies Eldorado Artesian Springs, Inc., (the "Company"), is a Colorado corporation which primarily sells bottled Artesian spring water from springs located in Eldorado Springs, Colorado and rents water dispensers.The Company sells coffee products and rents coffee equipment to customers. The Company also sells a line of Organic Vitamin Charged Spring Water to retail stores. During the summer months, the Companyoperates a natural Artesian spring pool. The Company's bottling and distribution facility is located in Louisville, Colorado. Concentrations of Credit Risk The Company maintains cash in bank accounts that may, at times, exceed FDIC insurance limits.Financial instruments potentially subjecting the Company to concentrations of credit risk consist primarily of accounts receivable.The Company grants credit to customers located primarily in Colorado.The Company periodically performs credit analysis and monitors the financial condition of its clients in order to minimize credit risk. Cash and Cash Equivalents The Company considers all highly liquid investments with original maturities of three months or less to be cash equivalents. At March 31, 2014 and 2013, the Company did not have any cash equivalents. Accounts Receivable The Company extends unsecured credit to its customers in the ordinary course of business. The Company considers a reserve for doubtful accounts based on the creditworthiness of the customer. The provision for uncollectible amounts is continually reviewed and adjusted to maintain the allowance at a level considered adequate to cover future losses. The allowance is management's best estimate of uncollectible amounts and is determined based on historical performance that is tracked by the Company on an ongoing basis. Inventories Inventories consist of direct costs which are primarily made up of water bottles and packaging and are stated at the lower of cost or market, determined using the first-in, first-out method (FIFO). Deposits Deposits consist primarily of deposits related to the purchase of equipment. Property, Plant and Equipment Property, plant and equipment are stated at cost.Machinery, equipment, furniture and fixtures are depreciated using various methods over their estimated useful lives, ranging from 3 to 7 years.Buildings and improvements are depreciated using the straight-line method over the estimated useful lives for owned assets, ranging from 15 to 39 years.Depreciable lives on leasehold improvements are the shorter of the lease term or the useful life. Capital leased assets amortize over the estimated useful life or related lease term. Investments The Company owns investments of capital stock in an investee. This investment entitles the Company to an equal pro rata share of this investee’s irrigation system. As the ownership represents less than 20% ownership of the Company the value of this investment is stated at cost and evaluated for impairment if there are indications of such. Water Rights Water rights are recorded at cost. As water rights have an indefinite life, no amortization is recognized. F-6 Other Assets Other assets consist of loan fees and other costs which have been recorded at cost and are being amortized using the effective interest method over the term of the loan. The Company expects to amortize approximately $18,500 each year for the next three years. Long-Lived Assets The Company reviews its long-lived assets for impairment whenever events or changes in circumstances indicate that the carrying amount of the asset may not be recovered.The Company looks primarily to the undiscounted future cash flows in its assessment of whether or not long-lived assets have been impaired. No impairments were deemed necessary during the fiscal years 2014 and 2013. Customer Deposits Customer deposits consist primarily of deposits on bottles and equipment. Stock Based Compensation The Company accounts for stock-based compensation arrangements for employees and recognizes compensation expense for share-based awards based on the grant date estimated fair value of the awards using the Black Scholes option pricing model. Compensation expense for all share-based awards is recognized in earnings over the requisite service period (generally the vesting period). The Company records compensation expense related to non-employees over the service periods commensurate with the services provided. Compensation expense recorded during fiscal year 2014 and 2013 was $0 and $20,121 respectively. Basic and Diluted Loss Per Common Share Basic earnings per share is computed by dividing net income (loss) by the weighted average number of common shares outstanding. Shares issued during the period and shares reacquired during the period are weighted for the portion of the period that they were outstanding. Diluted earnings per share is computed in a manner consistent with that of basic earnings per share while giving effect to all potentially dilutive common shares that were outstanding during the period. Potentially dilutive common shares and outstanding options and warrants which have been excluded from the computation of diluted income per share as of March 31, 2014 and 2013 were 99,000 and 104,000, respectively, because their effect would have been antidilutive. Fair Value of Financial Instruments The carrying amounts of financial instruments including cash, receivables, accounts payable andaccrued expenses approximated fair value as of March 31, 2014, because of the relatively short maturity of these instruments. The carrying amount of long-term debt issued approximates fair value as of March 31, 2014 because interest rates on these instruments approximate market interest rates. Revenue Recognition Revenue is recognized on the sale of products as customer shipments are made.Returns are estimated and recorded at the time of sale.Rental revenue is recognized on a monthly basis upon commencement of the lease agreement. Water utility revenue is recognized on a monthly basis based upon the monthly contracted rate. Shipping Costs Shipping costs for materials used in the final products are included in the cost of goods. Shipping costs for products delivered to customers are included in total operating expenses. Promotional Expense – Consideration to Vendors The Company recognizes certain promotional expense as a reduction in revenues. These costs included off invoice discounts to resellers and promotions for customers. F-7 Advertising Costs The Company expenses advertising costs as incurred.Advertising expense for the years ended March 31, 2014 and 2013 were $252,540 and $219,888, respectively. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, disclosures of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. Recently Issued Accounting Pronouncements The Company continually assesses any new accounting pronouncements to determine their applicability to the Company. Where it is determined that a new accounting pronouncement affects the Company’s financial reporting, the Company undertakes a study to determine the consequence of the change to its financial statements and assures that there are proper controls in place to ascertain that the Company’s financials properly reflect the change. New pronouncements assessed by the Company recently are discussed below: In July 2013, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) No. 2013-11,Income Taxes (Topic 740)amending guidance on the financial statement presentation of an unrecognized tax benefit when a net operating loss carryforward, similar tax loss, or tax credit carryforward exists. The guidance requires an unrecognized tax benefit, or a portion of an unrecognized tax benefit, to be presented as a reduction of a deferred tax asset when a net operating loss carryforward, similar tax loss, or tax credit carryforward exists, with certain exceptions. This accounting guidance is effective prospectively for the Company beginning in the first quarter of fiscal year 2015, with early adoption permitted. While the Company is currently evaluating the impact, its adoption is not expected to have a material impact on the Company’s financial statements. In July 2013, the FASB issued ASU No. 2013-10,Derivatives and Hedging (Topic 815) permitting entities to designate the Fed Funds Effective Swap Rate as a U.S. benchmark interest rate for hedge accounting purposes. Prior to the issuance of this guidance, only interest rates on direct treasury obligations of the U.S. government and the LIBOR swap rate were considered benchmark interest rates in the U.S. This guidance is effective immediately and can be applied prospectively for qualifying new or redesignated hedging relationships entered into on or after July 17, 2013. Currently, the Company does not use the Fed Funds Effective Swap Rate as a benchmark interest rate, but may in the future. Note 2 - Balance Sheet Disclosures Accounts receivable consist of the following: March 31, March 31, Accounts receivable Accounts receivable $ $ Allowance for doubtful accounts ) ) $ $ Property, plant and equipment consist of the following at: March 31, March 31, Property, plant and equipment Land $ $ Buildings and improvements Machinery and equipment Office furniture and fixtures CRM/ERP system - Less accumulated depreciation and amortization ) ) $ $ F-8 Depreciation expense for the fiscal year ended March 31, 2014 and 2013 was $497,507 and $498,614. Accrued expenses consist of the following at: March 31, March 31, Accrued expenses Accrued payroll and taxes $ $ Accrued property taxes Accrued sales taxes $ $ Note 3 - Long-Term Debt Long-term debt is as follows: March 31, March 31, Note payable to a bank with interest fixed at 5.0% until February 2017, at which time the interest rate may change. The note calls for monthly principal and interest payments of $17,690 with unpaid principal and interest due February 2, 2022. The note is cross-collateralized with the line of credit and backed by substantially all assets of the Company and guaranteed by three stockholders who are also directors of the Company.The note is subject to certain restrictive covenants. $ $ Note payable to a bank with an effective interest rate of 4.951% for the full 20 year term. The note calls for monthly principal and interest payments of $10,088 effective May 1, 2012 and matures in April 2032. The note is cross collateralized with the line of credit and backed by substantially all assets of the Company and is guaranteed by three stockholders who are also directors of the Company. $ $ Note payable to a bank with interest fixed at 6% until October 2017. The note calls for monthly principal and interest payments of $349 effective October 2012. The note is cross collateralized with the line of credit and backed by substantially all assets of the Company and is guaranteed by three stockholders who are also directors of the Company. $ $ Note payable to a bank with interest fixed at 6% until May 2017. The note calls for monthly principal and interest payments of $444 effective June 2013. The note is cross collateralized with the line of credit and backed by substantially all assets of the Company and is guaranteed by three stockholders and officers of the Company. $ $
